            Case 6:20-cv-00652-ADA Document 15 Filed 10/15/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

GREATGIGZ SOLUTIONS, LLC,

                Plaintiff,
       v.
                                                 Case No. 6:20-cv-00652
UBER TECHNOLOGIES, INC.

                Defendant.




               STIPULATED MOTION FOR DISMISSAL WITH PREJUDICE

       Plaintiff GreatGigz Solutions, LLC and Defendant Uber Technologies, Inc. hereby move

for an order dismissing all claims in this action WITH PREJUDICE pursuant to Fed. R. Civ. P.

41(a)(1)(A)(ii) and 41(a)(1)(B), and according to the terms of an Agreement between the parties.

Each party is to bear its own costs, expenses, and attorneys’ fees.
        Case 6:20-cv-00652-ADA Document 15 Filed 10/15/20 Page 2 of 2




Dated: October 15, 2020



/s/ Thomas Fasone III                       /s/ Jose C. Villarreal

Thomas Fasone III                           Jose C. Villarreal
Texas Bar No. 00785382                      Texas Bar No. 24003113
tfasone@ghiplaw.com                         JVillarreal@perkinscoie.com
M. Scott Fuller
Texas Bar No. 24036607                      PERKINS COIE LLP
sfuller@ghiplaw.com                         500 West Second St., Suite 1900
                                            Austin, Texas 78701
GARTEISER HONEA, PLLC
119 W. Ferguson Street                      ATTORNEY FOR
Tyler, Texas 75702                          UBER TECHNOLOGIES, INC.
Telephone: (903) 705-7420
Facsimile: (888) 908-4400



Raymond W. Mort, III
Texas State Bar No. 00791308
raymort@austinlaw.com

The Mort Law Firm, PLLC
100 Congress Ave, Suite 2000
Austin, Texas 78701
Tel/Fax: (512) 865-7950

ATTORNEYS FOR
GREATGIGZ SOLUTIONS, LLC
